UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 DANIELLE ROSENFELD and VINCENT
 GARCIA, on behalf of themselves and all others
 similarly situated,

                 Plaintiffs,

    -against-
                                                       CLASS ACTION COMPLAINT
 TARA LENICH; CITY OF NEW YORK; LU-
                                                       & JURY DEMAND
 SHAWN M. THOMPSON, AS
 ADMINISTRATOR OF ESTATE OF
                                                       No. 18 Civ. ____
 KENNETH P. THOMPSON; ERIC
 GONZALEZ; MARK FELDMAN; WILLIAM
 SCHAEFER; BRIAN DONOHUE; WILLIAM
 POWER; MICHAEL DOWLING; JOSEPH
 PIRAINO; and ROBERT KENAVAN,

                 Defendants.


       Plaintiffs Danielle Rosenfeld and Vincent Garcia (“Plaintiffs”), through their undersigned

counsel, on behalf of themselves and all persons similarly situated, allege the following based on

personal knowledge as to allegations regarding Plaintiffs and on information and belief as to

other allegations:

                               PRELIMINARY STATEMENT

Whenever a telephone line is tapped, the privacy of the persons at both ends of the line is
invaded, and all conversations between them upon any subject, and although proper,
confidential and privileged, may be overheard. Moreover, the tapping of one man’s telephone
line involves the tapping of the telephone of every other person whom he may call, or who may
call him. As a means of espionage, writs of assistance and general warrants are but puny
instruments of tyranny and oppression when compared with wire-tapping.

Olmstead v. United States, 277 U.S. 438, 475–76 (1928) (Brandeis, J., dissenting)

       1.       For eighteen months, King’s County Supervisory Assistant District Attorney Tara

Lenich (“Lenich”) conducted an illegal wiretapping operation targeting two coworkers, Assistant


                                                1
District Attorney Stephanie Rosenfeld and New York Police Department Detective First Grade

Jarret Lemieux. She did so using her authority as Deputy Chief of Special Investigations of

Violent Criminal Enterprises in the King’s County District Attorney’s Office (“KCDA” or “the

Office”) and as a supervisor of the KCDA’s wire room operations. She did so using the

equipment, facilities, and funds of the KCDA. And she did so in plain view of two District

Attorneys and other supervisors within the KCDA, who allowed her to conduct a “confidential”

investigation involving a round-the-clock wiretap on two cellular phones every hour of every day

for well over a year, yielding hundreds of hours of recorded conversations, all stored on KCDA

servers accessible to others within the Office.

       2.      Lenich’s scheme would have been easily detected within the first month had her

supervisors complied with their obligations under state and federal law to keep records of all

KCDA wiretaps for the purpose of reporting statistics to the Administrative Office of United

States Courts. But the Administrative Office Wiretap Reports for Calendar Years 2015 and 2016

indicate that “[n]o prosecutor’s report” was received in those years—the two years during which

Lenich carried out her scheme. Notably, the Administrative Office Wiretap Reports for 2014 and

2017—the years preceding and following the illegal wiretaps—reflect data presumably

submitted by the KCDA.

       3.      This illegal wiretapping operation caused serious harm to Ms. Rosenfeld and Det.

Lemieux, who have each filed federal lawsuits seeking to recover for their substantial injuries.

But they are not its only victims.

       4.      Not one of the hundreds of individuals who spoke to, or exchanged text messages

with, Ms. Rosenfeld or Det. Lemieux during the time their cellular phones were illegally tapped

consented to their conversations being intercepted or recorded. Each of these individuals is the



                                                  2
victim of a serious invasion of privacy carried out by a high-ranking New York City official,

acting in the course of her employment, on City time, using City equipment and facilities, and

financed by City funds.

        5.      Federal law provides each of these victims with a statutory remedy. Under the

Wiretap Act, each and every “person whose wire, oral, or electronic communication is

intercepted, disclosed, or intentionally used in violation” of the Act, is entitled to relief, including

actual or liquidated damages, punitive damages, and attorneys’ fees. 18 U.S.C. § 2520.

        6.      Through this class-action lawsuit, Plaintiffs seek to recover statutory damages on

behalf of themselves and all others similarly situated, whose communications were illegally

intercepted during the course of Ms. Lenich’s illegal wiretapping operation. The class consists of

at least 700 individuals, each of whom is entitled to statutory liquidated damages of at least

$10,000.

        7.      In addition, Plaintiffs seek punitive damages against the individual defendants in

light of the reckless—and in the case of Lenich, intentional and malicious—violation of each

victim’s privacy rights during the course of the wiretapping operation.

                                              PARTIES

        8.      Plaintiff Danielle Rosenfeld is a citizen and resident of the State of California.

She is Stephanie Rosenfeld’s sister. During the period of time in which Stephanie Rosenfeld’s

cellular phone was illegally wiretapped, Danielle and Stephanie engaged in dozens of

communications that were intercepted and recorded. Danielle Rosenfeld did not consent to the

interception or recording of any of these communications. Under the Wiretap Act, she is entitled

to statutory damages in an amount of the greater of $10,000 or $100 for each day on which her




                                                   3
communications were illegally intercepted or recorded, as well as punitive damages in an amount

to be determined.

       9.      Plaintiff Vincent Garcia is a citizen and resident of New York. He is the uncle of

Det. Lemieux. During the period of time in which Det. Lemieux’s cellular phone was illegally

wiretapped, Mr. Garcia engaged in several communications with Det. Lemieux that were

intercepted and recorded. Mr. Garcia did not consent to the interception or recording of any

communications. He is entitled to statutory damages in an amount of the greater of $10,000 or

$100 for each day on which his communications were illegally intercepted or recorded, as well

as punitive damages in an amount to be determined.

       10.     Defendant Tara Lenich is a citizen of New York, currently imprisoned and

residing in Connecticut at the Federal Corrections Institution in Danbury. At all relevant times,

Ms. Lenich was the Deputy Chief of Special Investigations of Violent Criminal Enterprises at the

KCDA, acting in the capacity of agent, servant, and employee of Defendant City of New York,

within the scope of her employment as such, and under color of state law. Ms. Lenich was

responsible for the policy, practice, and supervision of KCDA wiretap operations and oversaw

KCDA wiretaps stemming from firearms, narcotics, vice, and gang investigations. Ms. Lenich is

sued in her individual capacity.

       11.     Defendant Lu-Shawn M. Thompson is a citizen and resident of New York. She is

the Administrator of the Estate of Kenneth P. Thompson, who is deceased. From 2014 until his

death on October 9, 2016, Kenneth Thompson was the District Attorney for Kings County,

acting in the capacity of agent, servant, and employee of Defendant City, within the scope of his

employment as such, and acting under color of state law. Mr. Thompson was responsible for the

policy, practice, supervision, implementation and conduct of all KCDA matters and was



                                                 4
responsible for the training, supervision, and conduct of all KCDA personnel, including Ms.

Lenich and the other individual defendants. Lu-Shawn Thompson, as Administrator of the Estate

of Kenneth Thompson, is sued for the acts and omissions of Kenneth Thompson in his individual

capacity.

       12.     Defendant Eric Gonzalez is a citizen and resident of New York. From 2014 until

approximately October 9, 2016, Mr. Gonzalez was the Deputy District Attorney for the KCDA;

from October 9, 2016, until approximately January 21, 2018, Mr. Gonzalez was the Acting

District Attorney for Kings County; since January 21, 2018, Mr. Gonzalez has been the District

Attorney for Kings County. In all three roles, Mr. Gonzalez acted in the capacity of agent,

servant, and employee of Defendant City, within the scope of his employment as such, and

acting under color of state law. Mr. Gonzalez was responsible for the policy, practice,

supervision, implementation, and conduct of all KCDA matters and was responsible for the

training, supervision, and conduct of all KCDA personnel, including Ms. Lenich and the other

individual defendants. Mr. Gonzalez is sued in his individual capacity.

       13.     Defendant William Schaeffer is a citizen and resident of New York. At all

relevant times, Mr. Schaeffer was an Executive Bureau Chief within the KCDA, acting in the

capacity of agent, servant, and employee of Defendant City, within the scope of his employment

as such, and acting under color of state law. Mr. Schaeffer was responsible for the policy,

practice, supervision, implementation, and conduct of KCDA matters and was responsible for the

training, supervision, and conduct of KCDA personnel, including Ms. Lenich. Mr. Schaeffer is

sued in his individual capacity.

       14.     Defendant Mark Feldman is a citizen and resident of New York. At all relevant

times, Mr. Feldman was on the executive team for the KCDA’s office, either acting as Chief



                                                5
Assistant District Attorney or in his current role as Executive Assistant District Attorney for

Crime Strategies. In those roles, he acted in the capacity of agent, servant, and employee of

Defendant City, within the scope of his employment as such, and under color of state law.

Feldman is sued in his individual capacity

       15.     Defendant Brian Donohue is a citizen and resident of New York. At all relevant

times, Mr. Donohue was an Assistant Deputy Chief Investigator within the KCDA, acting in the

capacity of agent, servant, and employee of Defendant City, within the scope of his employment

as such, and acting under color of state law. Mr. Donohue was responsible for reviewing all

judicial orders authorizing the KCDA to conduct wiretaps to ensure they were authentic and for

the day-to-day oversight of KCDA’s wire rooms. Mr. Donohue was also responsible for

physically setting up the wiretaps in a designated, controlled location. Mr. Donohue was also a

designated “system administrator” with access to the ADACS Title III Systems server, which

stored the oral and wire communications that were intercepted during the illegal wiretap

operation. Mr. Donohue is sued in his individual capacity.

       16.     Defendant William Power is a citizen and resident of New York. At all relevant

times, Mr. Power was KCDA’s Chief Information Officer, acting in the capacity of agent,

servant, and employee of Defendant City, within the scope of his employment as such, and

acting under color of state law. Mr. Power was a designated “system administrator” with access

to the ADACS Title III Systems server, which stored the oral and wire communications that were

intercepted during the illegal wiretap operation. Mr. Power is sued in his individual capacity.

       17.     Defendant Michael Dowling is a citizen and resident of New York. At all relevant

times, Mr. Dowling was a Detective Investigator in the KCDA, acting in the capacity of agent,

servant, and employee of Defendant City, within the scope of his employment as such, and



                                                 6
acting under color of state law. Mr. Dowling was a designated “system administrator” with

access to the ADACS Title III Systems server, which stored the oral and wire communications

that were intercepted during the illegal wiretap operation. Mr. Dowling is sued in his individual

capacity.

       18.     Defendant Joseph Piraino is a citizen and resident of New York. At all relevant

times, Mr. Piraino was a Chief Investigator in the KCDA, acting in the capacity of agent,

servant, and employee of Defendant City, within the scope of his employment as such, and

acting under color of state law. Mr. Piraino was a designated “system administrator” with access

to the ADACS Title III Systems server, which stored the oral and wire communications that were

intercepted during the illegal wiretap operation. Mr. Piraino is sued in his individual capacity.

       19.     Defendant Robert Kenavan is a citizen and resident of New York. At all relevant

times, Mr. Kenavan was a Detective Investigator in the KCDA acting in the capacity of agent,

servant, and employee of Defendant City, within the scope of his employment as such, and

acting under color of state law. Mr. Kenavan was a designated “system administrator” with

access to the ADACS Title III Systems server, which stored the oral and wire communications

that were intercepted during the illegal wiretap operation. Mr. Kenavan is sued in his individual

capacity.

       20.     Defendant City of New York (the City) is a municipal corporation that is

responsible for the disciplinary, management, and administrative practices of the KCDA. The

KCDA, through its senior officials, promulgates and implements administrative policies,

including those with respect to applications for wiretaps and the operation of wiretaps. The City

is sued directly under 18 U.S.C. § 2520 and as principal for the acts of its employees, including

Lenich, within the scope of their employment.



                                                 7
       21.     Defendants Thompson, Gonzalez, Schaeffer, and Feldman are collectively

referred to as the “Supervisory Defendants.”

       22.     The Supervisory Defendants, along with Donohue, Power, Dowling, Piraino, and

Kenavan, are collectively referred to as the “Individual Defendants.”

                                JURISDICTION AND VENUE

       23.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331, because

the action arises under 18 U.S.C. § 2510, et seq.

       24.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), because the acts

complained of occurred in the Eastern District of New York.

                                        JURY DEMAND

       25.     Plaintiffs demand trial by jury.

                                    CLASS ALLEGATIONS

       26.     Plaintiffs bring this action on behalf of themselves and all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the

numerosity, commonality, typicality, adequacy, predominance, and superiority requirements of

Rule 23.

       27.     The proposed Class is defined as follows: All persons whose wire, oral, or

electronic communications with Stephanie Rosenfeld’s personal cellular phone (“Cellular

Telephone #1) and/or with Jarrett Lemieux’s personal cellular phone (“Cellular Telephone #2)

were intercepted.

       28.     Excluded from the Class are Stephanie Rosenfeld and Jarrett Lemieux, the

Individual Defendants, and any person who makes a timely election to be excluded.




                                                    8
       29.     Plaintiffs reserve the right to modify or amend the definition of the proposed

Class before the Court determines whether certification is appropriate.

       30.     The members of the Class are so numerous that joinder is impractical. The Class

consists of hundreds of members, whose precise identity can be ascertained only by examination

of records and data exclusively possessed by Defendants.

       31.     Virtually all of the questions of law and fact in this action are common to the

Class, including whether the Class members’ wire, oral, or electronic communications were

intercepted in violation of § 2511 of the Wiretap Act and whether they are entitled to statutory

damages pursuant to § 2520 of the Wiretap Act. The common questions of law and fact

predominate over any questions affecting only individual Class members.

       32.     The claims of the representative Plaintiffs are typical of the claims of the Class.

The violations of law alleged by the named Plaintiffs stem from the same course of conduct by

the Defendants—namely, undertaking or permitting an 18-month long illegal wiretapping

operation, which intercepted the wire, oral, or electronic communications of the Class members

without their knowledge or consent. Like all other Class members, Ms. Rosenfeld and Mr.

Garcia were subjected to a significant, unjustified, and unlawful invasion of privacy when their

personal, private communications were intercepted, recorded, and listened to and/or read. All

class members are entitled to statutory damages under the Wiretap Act, 18 U.S.C. § 2520, which

provides for liquidated damages in the amount of $100 for each day of violation or $10,000,

whichever is greater.

       33.     The named Plaintiffs will fairly and adequately protect the interests of the Class.

As explained above, the named Plaintiffs’ claims are identical to the claims of all other Class

members and they are entitled to the same statutory liquidated damages—either $10,000 or $100



                                                 9
for each day of violation—as all other Class members. They have a personal interest in the

outcome of this action and have retained competent counsel who will zealously pursue relief on

behalf of all members of the Class. The law firms of Emery Celli Brinckerhoff & Abady LLP

and Wiggin and Dana, LLP, possess the requisite resources, experience, and expertise to

prosecute this action on behalf of the Class. There is no known conflict among the members of

the Class or between counsel for the Class and its members.

       34.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The amount of damages that each individual Class member is

entitled to is relatively small in comparison to the complexity of the litigation and, given the

resources of the Defendants, no Class member could reasonably afford to seek legal redress

individually for the claims alleged herein. Therefore, absent a class action, the individual Class

members would be left without redress for the violation of their privacy rights. Moreover, even if

the individual Class members had the incentive and resources to pursue individual actions, the

prosecution of hundreds of separate actions would be inefficient and wasteful of finite judicial

resources. Individualized litigation would also create the potential for inconsistent or

contradictory rulings, especially as the members of the Class reside in different judicial districts

throughout the United States. A class action presents fewer management difficulties, allows

claims to be heard which might otherwise go unheard due to the relative expense of bringing an

individual lawsuit, and provides the benefits of adjudication, economies of scale, and

comprehensive supervision by a single court.




                                                 10
                            COMMON FACTUAL ALLEGATIONS

Legal Framework

       35.      Congress enacted the Wiretap Act (commonly referred to as Title III) in response

to the Supreme Court’s recognition, in Katz. v. United States, 389 U.S. 347 (1967), that

individuals have a constitutionally protected privacy interest in the content of their oral and wire

communications. The Wiretap Act establishes the statutory framework that governs the

surveillance of wire, oral, and electronic communications, including by law enforcement officers

and agencies. Along with the Foreign Intelligence Surveillance Act, which is not at issue in this

lawsuit, the Wiretap Act provides “the exclusive means by which electronic surveillance . . . and

the interception of domestic wire, oral, and electronic communications may be conducted.” 18

U.S.C. § 2511(2)(f).

       36.      The Wiretap Act authorizes law enforcement officers to intercept wire, oral, or

electronic communications in investigations of certain enumerated offenses with prior judicial

approval. 18 U.S.C. §§ 2516, 2518. In order to obtain judicial approval, law enforcement officers

must demonstrate that there is probable cause to believe that the individual targeted is

committing one of several enumerated criminal offenses. 18 U.S.C. § 2518(3)(a).

       37.      The Wiretap Act provides precise procedures that law enforcement officers must

follow in order to obtain an order authorizing or approving the interception of wire, oral, or

electronic communications. Subject to narrow exceptions, each application for a wiretap order

must include:

             a. the identities of the investigative or law enforcement officer making the

                application and of the officer authorizing the application;




                                                 11
             b. a full and complete statement of the facts and circumstances relied upon by the

                applicant to justify his or her belief that an order should be issued;

             c. a full and complete statement as to whether or not other investigative procedures

                have been tried and failed or why they reasonably appear to be unlikely to

                succeed if tried or to be too dangerous;

             d. a statement of the period of time for which the interception is required to be

                maintained, including a particular description of facts establishing probable cause

                to believe that additional communications of the same type will occur thereafter;

                and

             e. a full and complete statement of the facts concerning all previous applications

                made to any judge for authorization to intercept communications involving any of

                the same persons, facilities, or places specified in the application.

18 U.S.C. § 2518(1). New York’s analogous wiretap statute contains similar requirements. N.Y.

Crim. Pro. L. § 700.20.

       38.      A judge may enter an order authorizing or approving interception of wire, oral, or

electronic communications under the Wiretap Act or New York’s wiretap statute only if the

judge determines that:

             a. there is probable cause for belief that an individual is committing, has committed,

                or is about to commit a particular enumerated offense;

             b. there is probable cause for belief that particular communication concerning that

                offense will be obtained through such interception;

             c. normal investigative procedures have been tried and have failed or reasonably

                appear to be unlikely to succeed if tried or to be too dangerous;



                                                  12
             d. there is probable cause for belief that the facilities from which, or the place where,

                 the communications are to be intercepted are being used, or are about to be used,

                 in connection with the commission of the offense, or are leased to, listed in the

                 name of, or commonly used by such person.

28 U.S.C. § 2518(3); N.Y. Crim. Pro. L. § 700.

       39.       A valid wiretap order many not authorize or approve the interception of any wire,

oral, or electronic communication for any period longer than is necessary to achieve the

objective of the authorization, and in no event may a wiretap be authorized for longer than thirty

days. 28 U.S.C. § 2518(5); N.Y. Crim. Pro. L. § 700.10. An application for an extension of a

wiretap order must set forth the results thus far obtained from the interception in addition to the

other required statements referenced above. 28 U.S.C. § 2518(3); N.Y. Crim. Pro. L. § 700.20.

       40.       The Wiretap Act requires district attorneys to keep detailed records on the use of

wiretaps and to file annual reports with the Administrative Office of the United States Courts. By

law, district attorneys must file reports in March of each year containing the following

information with respect to each application for an order or extension made in the preceding

calendar year:

             a. the fact that an order or extension was applied for;

             b. the kind of order or extension applied for;

             c. the fact that the order or extension was granted as applied for, was modified, or

                 was denied;

             d. the period of interceptions authorized by the order, and the number and duration

                 of any extensions of the order;

             e. the offense specified in the order or application, or extension of an order;



                                                   13
           f. the identities of the applying investigative or law enforcement officer and agency

               making the application and of the person authorizing the application;

           g. the nature of the facilities from which or the place where communications were to

               be intercepted;

           h. a general description of the interceptions made under each order or extension,

               including (i) the approximate nature and frequency of incriminating

               communications intercepted; (ii) the approximate nature and frequency of other

               communications intercepted; (iii) the approximate number of persons whose

               communications were intercepted; (iv) the number of orders in which encryption

               was encountered and whether such encryption prevented law enforcement from

               obtaining the plain text of communications intercepted pursuant to such order;

               and (v) the approximate nature, amount, and cost of the manpower and other

               resources used in the interception;

           i. the number of arrests resulting from interceptions made under each order or

               extension, and the offenses for which arrests were made;

           j. the number of trials resulting from such interceptions;

           k. the number of motions to suppress made with respect to such interceptions, and

               the number granted or denied; and

           l. the number of convictions resulting from such interceptions and the offenses for

               which the convictions were obtained and a general assessment of the importance

               of the interceptions. 18 U.SC. § 2519(2).

18 U.S.C. § 2519(2). Under State law, “each district attorney” must submit the report required by

federal law in January of each year. N.Y. Crim. Pro. L. § 700.60.



                                                14
       41.     Notwithstanding this requirement of state and federal law, the Administrative

Office Wiretap Reports for Calendar Years 2015 and 2016—the two years during which Lenich

carried out the illegal wiretap operation—indicate that “[n]o prosecutor’s report” was received

from KCDA. The Administrative Office Wiretap Reports for the years immediately preceding

and following Calendar Years 2015 and 2016 do contain information reported by KCDA.

       42.     The Administrative Office assembles the data reported annually by courts and

prosecutors and publishes statistics on state and federal wiretaps. During Calendar Year 2016,

there were 3,168 authorized wiretap orders reported. The average length of an authorized wiretap

was 44 days. The average cost per order was $74,949. In Calendar Year 2015, there were 4,418

authorized wiretap orders reported. The average length of an authorized wiretap was 43 days and

the average cost per order was $42,216.

       43.     Ms. Rosenfeld’s personal cell phone was tapped for approximately 213 days in

2015. Mr. Lemieux’s personal cell phone was tapped for approximately 484 days in 2015 and

2016. The total length of the illegal wiretap operation was approximately 545 days, from June

2015 to November 2016.

       44.     The Wiretap Act provides that “any person whose wire, oral, or electronic

communication is intercepted, disclosed, or intentionally used in violation of” the Act, “may in a

civil action recover from the person or entity, other than the United States, which engaged in that

violation, such relief as may be appropriate.” 18 U.S.C. § 2520(a). “Appropriate relief” under the

Wiretap Act includes equitable or declaratory relief where appropriate; damages, including

punitive damages in appropriate cases; and reasonable attorney’s fees and other litigation costs

reasonably incurred. Id. § 2520(b). In most civil actions under the Wiretap Act, “the court may

assess as damages whichever is the greater of—(A) the sum of the actual damages suffered by



                                                15
the plaintiff and any profits made by the violator as a result of the violation; or (B) statutory

damages of whichever is the greater of $100 a day for each violation or $10,000.” Id. §

2520(c)(2).

Conducting a Wiretap at KCDA

       45.      At all relevant times, any KCDA Assistant District Attorney (ADA) seeking to

conduct a wiretap was required to file a wiretap application with a court of competent

jurisdiction, along with an affidavit demonstrating the requisite probable cause and need for a

wiretap.

       46.      KCDA policy requires that a supervisor, such as Lenich, approve these wiretap

applications.

       47.      As a matter of custom or policy, once an order authorizing a wiretap is properly

signed by a court of competent jurisdiction, the order is given to Defendant Donohue, an

Assistant Deputy Chief Investigator, who is responsible for ensuring that the order is authentic

and properly signed. As part of this review, Donohue was supposed to look for a raised judicial

seal which, while not required, is standard on valid orders as a means of showing their

authenticity.

       48.      Only those individuals named in an order authorizing a wiretap are permitted to

review the communications that are intercepted through the wiretap. A wiretap order typically

authorizes a minimum of two ADAs, as well as all of the supervisors above those ADAs in the

chain of command, to review the intercepted communications. A wiretap order also typically

authorizes identified law enforcement personnel who have been specifically trained on the

parameters and requirements of the governing order to monitor and minimize intercepted

communications.



                                                  16
       49.     In addition to authorized ADAs, five system administrators—Defendants

Donohue, Power, Dowling, Piraino, and Kenavan—have continued access to the KCDA wiretap

servers.

       50.     Before Lenich was promoted to Deputy Chief of Special Investigations of Violent

Criminal Enterprises, KCDA wiretap operations were generally facilitated by the New York

Police Department’s Tactical Action Response Unit out of a clandestine NYPD location in

Queens. In or around 2013, Lenich caused Defendant Thompson to invest funds to create

separate “wire room” facilities, containing all necessary equipment, within the KCDA office at

350 Jay Street, so that she and other ADAs could conduct wiretap operations without having to

involve members of the NYPD Tactical Action Response Unit.

       51.     Following the establishment of the KCDA wire room facilities, all KCDA

wiretaps are required to be conducted using those facilities. KCDA policy did not permit

wiretaps to be conducted using personal laptops. Nevertheless, it was widely known that ADAs,

including Lenich, routinely accessed the server from laptops in unsecured locations.

The Illegal Wiretapping Operation

       52.     Lenich commenced her illegal wiretapping scheme in or around June 2015. She

fraudulently replicated the signatures of various New York State Supreme Court Justices on

documents that purported to be court orders. These forged orders purported to authorize the

KCDA to intercept and record the oral and electronic communications transmitted to and from

Cellular Telephone 1, a certain cellular telephone line belonging to Stephanie Rosenfeld.

       53.     Lenich accomplished the forgery using a rudimentary “cut and paste” method.

She physically cut a copy of each judge’s signature from a legitimate document and taped the

signature onto the fraudulent documents she had created.



                                               17
       54.     Lenich then presented the fraudulent documents to Defendant Donohue, who

reviewed and accepted them.

       55.     Though none of the forged orders Lenich showed to Donohue had original

signatures or a raised judicial seal, Donohue nevertheless approved them and sent the forged

orders (or caused them to be sent) to Ms. Rosenfeld’s cellular telephone provider.

       56.     Each forged order submitted to Ms. Rosenfeld’s cellular telephone provider

purported to authorize the KCDA to intercept and record the oral and electronic communications

transmitted to and from Cellular Telephone 1 for a period of 30 days.

       57.     At the end of each 30 day period, Lenich created a new forged order using the

same rudimentary “cut and paste” method, and Defendant Donohue sent the new forged order (or

caused it to be sent) to Ms. Rosenfeld’s cellular telephone provider, purporting to authorize the

continued interception and recording of the communications transmitted to and from Cellular

Telephone 1 for an additional 30 days.

       58.     In total, Lenich and Donohue submitted seven forged judicial orders to Ms.

Rosenfeld’s cellular telephone provider, resulting in the continuous, round-the-clock,

interception and recording of all electronic and oral communications to and from Cellular

Telephone 1 for a period of seven months.

       59.     Between June 2015 and December 2015, scores of individuals who

communicated with Ms. Rosenfeld, including Plaintiff Danielle Rosenfeld, had their electronic

and oral communications intercepted and recorded without their consent, in violation of the

Wiretap Act.




                                                18
       60.        All communications that were intercepted from Cellular Telephone 1 were stored

on KCDA servers and were accessible to Defendants Lenich, Donohue, Power, Dowling,

Piraino, and Kenavan, as well as to others who were provided access to the wiretap servers.

       61.        Beginning in or around August 2015, while the illegal wiretap of Cellular

Telephone 1 was ongoing, Lenich began creating another series of forged judicial orders

purporting to authorize the KCDA to intercept and record the oral and electronic

communications occurring over Cellular Telephone 2, a certain cellular telephone line belonging

to Jarrett Lemieux.

       62.        Lenich forged the orders targeting Cellular Telephone 2 using the same

rudimentary cut-and-paste method that she used for the orders targeting Cellular Telephone 1.

       63.        She then presented the forged orders to Defendant Donohue, who reviewed and

accepted them notwithstanding their lack of original signatures or raised judicial seals.

       64.        Donohue then sent the forged orders (or caused them to be sent) to Det.

Lemieux’s cellular telephone provider, purporting to authorize the KCDA to intercept and record

the oral and electronic communications occurring over Cellular Telephone 2 for a period of 30

days at a time.

       65.        In total, Lenich and Donohue submitted seventeen forged judicial orders to Det.

Lemieux’s cellular telephone provider, resulting in the continuous, round-the-clock, interception

and recording of all electronic and oral communications to and from Cellular Telephone 2 for a

period of approximately sixteen months.

       66.        Between August 2015 and November 28, 2016, when Lenich was arrested,

hundreds of individuals who communicated with Det. Lemieux, including Plaintiff Garcia, had




                                                  19
their electronic and oral communications intercepted and recorded without their consent, in

violation of the Wiretap Act.

       67.     All communications that were intercepted from Cellular Telephone 2 were stored

on KCDA servers and were accessible to Defendants Lenich, Donohue, Power, Dowling,

Piraino, and Kenavan, as well as to others who were provided access to the wiretap servers.

       68.     Lenich used and disclosed information gleaned from the illegal wiretap operation

for the purpose of harassing Stephanie Rosenfeld and Jarrett Lemieux.

       69.     The illegal wiretap operation ended on or about November 28, 2016, when Lenich

was arrested and charged with two counts of eavesdropping under N.Y. Penal Law § 250.05 and

two counts of criminal possession of a forged instrument in the second degree under Penal Law

§ 170.25. Subsequently, a federal grand jury indicted Lenich on two counts of illegal interception

of communications in violation of 18 U.S.C. §§ 2511(1)(a), 2511(4)(a) and 3551, et seq.

       70.     As a result of Lenich’s arrest, various media outlets reported on her illegal

wiretapping operation, beginning on November 28, 2016. That is the earliest date on which any

Class Member could reasonably have been aware that he or she was the victim of the illegal

wiretapping operation and therefore might have a cause of action against the City and the

Individual Defendants.

       71.     On April 3, 2017, Lenich pleaded guilty to both counts in the federal indictment.

On February 2, 2018, she was sentenced to one year and one day in prison for each of the two

counts, to be served concurrently.

The City’s Liability for the Illegal Wiretap Operation

       72.     The City is liable for Lenich’s actions because she conducted the illegal wiretap

operation within the scope of her employment by the City; because she was a final policymaker



                                                20
with authority to establish municipal policy with respect to KCDA wiretap operations; and

because her misconduct was directly enabled and facilitated by a municipal policy of deliberate

indifference toward the operations of the wiretap room.

       73.        As the Deputy Chief of Special Investigations of Violent Criminal Enterprises and

a supervisor of the wiretap room facilities, Lenich had broad authority to initiate and oversee

wiretaps without supervision and she routinely conducted wiretap operations without oversight

or supervision.

       74.        Lenich conducted the illegal wiretap operation principally during working hours,

on KCDA premises, and using KCDA equipment and facilities. The costs of the wiretap

operation were paid out of KCDA funds.

       75.        Lenich conducted the illegal wiretap operation at least in part for the benefit of

KCDA. During most of the period of time that the illegal wiretap operation was ongoing, Lenich

was working closely with Det. Lemieux on a major criminal investigation. At her sentencing

following her guilty plea, she testified that part of her motivation in eavesdropping on Det.

Lemieux’s conversations was that she was “trying to protect” her work on that investigation,

which was “the biggest case of [her] career.”

       76.        Lenich’s misconduct was reasonably foreseeable because she had a past history of

abusing her authority within the KCDA and had virtually limitless authority to conduct wiretaps.

In addition, it was widely known that Lenich was responsible for causing KCDA to establish its

own wire room facilities, thereby bypassing the participation of the NYPD Tactical Action

Response Unit.




                                                   21
       77.     The City is also liable for Lenich’s misconduct because she was a final

policymaker with final authority to establish municipal policy with respect to KCDA wiretap

operations.

       78.     In her capacity as Deputy Chief of Special Investigations of Violent Criminal

Enterprises, Lenich reported directly to Defendant Schaeffer, the Executive Bureau Chief.

However, she had the authority to report and make requests directly to Defendants Thompson

and Gonzalez, without going through others in the chain of command.

       79.     She demonstrated her authority over KCDA wiretapping operations by, among

other things, causing KCDA to establish wire room facilities within its office in Brooklyn,

bypassing the participation of the NYPD Tactical Action Response Unit.

       80.     As Deputy Chief of Special Investigations of Violent Criminal Enterprises,

Lenich supervised ADAs and detectives who conducted investigations within the KCDA and

who installed wiretaps, including Defendant Donohue. Lenich had primary control over wiretap

operations stemming from narcotics, firearms, vice, and gang investigations, with final

policymaking authority with regard to whether to seek a wiretap, how to set up a wiretap, and

how to conduct a wiretap.

       81.     If Lenich were not a final policymaker, she would not have been able to establish

and maintain an eighteen-month-long “confidential” wiretap operation without interference from

other KCDA supervisors.

       82.     The City is also liable for Lenich’s misconduct because it was enabled and

facilitated by a municipal policy or custom of deliberate indifference to the operation of KCDA

wiretaps.




                                               22
       83.     The Supervisory Defendants, who were final policymakers for the City, acting

within the scope of their employment as agents of the City, knew or should have known that

Lenich was acting without oversight or supervision with respect to KCDA wiretaps.

       84.     All told, between June 2015 and November 28, 2016, Lenich forged twenty-four

judicial orders. Not one of these twenty-four orders contained an original signature or raised seal.

Nevertheless, Defendant Donohue approved and sent (or caused to be sent) each and every one

of the forged orders to Ms. Rosenfeld’s and Det. Lemieux’s cellular telephone providers,

purporting to authorize a continuous, round-the-clock wiretap operation of Cellular Telephone 1

and Cellular Telephone 2 for nearly a year and a half.

       85.     Though Lenich claimed, for approximately eighteen months, that she was

conducting a “confidential” investigation, the Supervisory Defendants knew or should have

known that no such investigation existed.

       86.     The Supervisory Defendants must have been aware of Lenich’s illegal wiretap

operation because they were required by state and federal law to keep detailed records on KCDA

wiretap operations, including information on the length of interceptions and the number and

duration of any extension; descriptions of the interceptions, and the number of arrests resulting

from the interceptions. It is inconceivable that the Supervisory Defendants could have

maintained this information without realizing that Lenich was conducting an unauthorized and

illegal wiretap operation.

       87.     Despite the requirements of state and federal law, the Administrative Office

Wiretap Reports for Calendar Years 2015 and 2016 indicate that “[n]o prosecutor’s report” was

submitted from KCDA for the two years during which the illegal wiretap operation transpired.




                                                23
       88.      The Administrative Office Wiretap Reports do reflect data provided by KCDA in

Calendar Years 2013 and 2014, before the illegal wiretapping operation commenced. In 2013,

KCDA reported 6 installed wiretaps with an average of 2.3 extensions per wiretap and an

average total duration of 85.7 days. In 2014, KCDA reported 61 installed wiretaps, with an

average of 1.4 extensions per wiretap and an average total duration of 61.6 days.

       89.      Had Defendants Thompson and Gonzalez complied with their statutory reporting

obligation in 2015 and 2016, the data reported to the Administrative Office of United States

Courts would have included at least two installed wiretaps that were not reflected in the

corresponding data concerning judicially authorized wiretaps for KCDA that is separately

reported by state and federal courts. KCDA’s data for 2015 and 2016 would also have reflected

that one of these wiretaps (which took place entirely in Calendar Year 2015) was extended six

times and lasted approximately 213 days and the other (which began in August 2015 and

continued through November 2016) was extended sixteen times and lasted approximately 484

days. This data, if collected and reported, would have revealed a stark disparity from the data

reported for Calendar Years 2013 and 2014.

       90.      Had Defendants Thompson and Gonzalez complied with their statutory reporting

obligations in 2015 and 2016, their data would also have been wildly out of sync with data

reported by neighboring counties:

             a. In 2015, Queens County reported 201 installed wiretaps, with an average of 2.7

                extensions per wiretap and an average duration of 100.6 days. In 2016, Queens

                County reported 79 installed wiretaps, with an average of 2.9 extensions per

                wiretap and an average total duration of 107.6 days.




                                                24
             b. In 2015, Bronx County reported 35 installed wiretaps, with an average of 1.3

                extensions per wiretap and an average duration of 55.1 days. In 2016, Bronx

                County reported 13 installed wiretaps, with an average of 1.7 extensions per

                wiretap and an average duration of 63.6 days.

             c. In 2015, New York County reported 68 installed wiretaps, with an average of 2.3

                extensions per wiretap and an average total duration of 95.8 days. In 2016, New

                York County reported 14 installed wiretaps with an average of 2.7 extensions per

                wiretap and an average total duration of 91 days.

       91.      The fact that the Administrative Office Wiretap Reports for Calendar Years 2015

and 2016 reflect that no report was received from KCDA for the two years during which Lenich

conducted the illegal wiretap operation is further evidence of the City’s policy or custom of

deliberate indifference to KCDA wiretap operations.

       92.      But for a municipal policy or custom of deliberate indifference to the operation of

KCDA wiretaps, Defendants Thompson and Gonzalez would not have been permitted to

withhold wiretap data from the Administrative Office of U.S. Courts that is required by state and

federal law.

       93.      But for a municipal policy or custom of deliberate indifference to the operation of

KCDA wiretaps, it is inconceivable that Lenich could have submitted twenty-four forged wiretap

orders over the course of eighteen months, authorizing two wiretaps that continued for over 500

days, at considerable cost to the KCDA, without raising questions about the nature of her

“confidential” investigation and the necessity of further surveillance.

       94.      Despite their actual and/or constructive knowledge that Lenich was conducting

unlawful wiretaps for a period of approximately eighteen months, the City and the Supervisory



                                                25
Defendants permitted, tolerated, and were deliberately indifferent to Lenich’s conduct, allowing

her to intercept and record hundreds, if not thousands, of private communications between and

among the Class Members and Ms. Rosenfeld and/or Det. Lemieux.

The Individual Defendants Use and Disclose Plaintiffs’ Private Communications

       95.     The Individual Defendants each had access to the KCDA servers on which

Plaintiffs’ unlawfully intercepted communications were stored.

       96.     Defendants Donohue, Power, Dowling, Piraino, and Kenavan were designated

system administrators with continuous access to the KCDA wiretap servers, including recordings

of communications intercepted by the illegal wiretaps.

       97.     After Lenich’s misconduct came to light, Defendants Schaeffer, Feldman, and

Gonzalez were directly involved in the KCDA investigation of the operation and therefore had

access to the illegally intercepted communications.

       98.     Defendants Schaeffer, Feldman, Gonzalez, Donohue, Power, Dowling, Piraino,

and Kenavan each received, used, reviewed, and/or disclosed copies of telephonic and electronic

communications that were unlawfully intercepted from Cellular Telephone 1 and Cellular

Telephone 2.

       99.     Defendants Schaeffer, Feldman, Gonzalez, Donohue, Power, Dowling, Piraino,

and Kenavan knew Plaintiffs’ communications had been unlawfully obtained at the time they

received, used, reviewed, and/or disclosed them because they knew Lenich had forged court

orders to wiretap Cellular Telephone 1 and Cellular Telephone 2.

       100.    Defendants Schaeffer, Feldman, Gonzalez, Donohue, Power, Dowling, Piraino,

and Kenavan used Plaintiffs’ private, unlawfully obtained communications and disclosed them to

one another, as well as to others, without Plaintiffs’ permission.



                                                 26
       101.     Neither Plaintiffs nor any party to the intercepted communications consented to

anyone from the KCDA using or disclosing Plaintiffs’ private communications.

       102.     Following Lenich’s arrest on November 28, 2016, KCDA employees talked about

the contents of the communications that had been unlawfully intercepted from Cellular

Telephone 1 and Cellular Telephone 2—none of which should have been disclosed to anyone.

       103.     Characterizations of the contents of communications that were unlawfully

intercepted from Cellular Telephone 1 and Cellular Telephone 2 were splattered across the

media, even though the contents of those communications should never have been disclosed.

                                             COUNT ONE
                         (Wiretap Act, 18 U.S.C. §§ 2510 et seq., Against Lenich)

       104.     Plaintiffs repeat and reallege the forgoing paragraphs as if they were fully set

forth herein.

       105.     The contents of Plaintiffs’ oral, wire, and electronic communications were

intercepted, recorded, used, and/or disclosed by Lenich in a manner not authorized by law, in

violation of 18 U.S.C. § 2511(1).

       106.     Lenich acted intentionally and maliciously in violating Plaintiffs’ rights under the

Wiretap Act.

       107.     As a direct and proximate result of the violation of Plaintiffs’ rights under the

Wiretap Act, Plaintiffs sustained injuries and are entitled to statutory damages as set forth in 18

U.S.C. § 2520(c) and punitive damages.

                                       COUNT TWO
           (Wiretap Act, 18 U.S.C. §§ 2510 et seq., Against Thompson, Gonzalez, Schaeffer,
                  Feldman, Donohue, Power, Dowling, Piraino, and Kenavan)

       108.     Plaintiffs repeat and reallege the forgoing paragraphs as if they were fully set

forth herein.

                                                 27
       109.     The Individual Defendants are persons who engaged in the violation of Plaintiffs’

rights under the Wiretap Act by permitting and/or facilitating the illegal wiretap operation to

continue despite knowing, or having reason to know, that it was unauthorized or illegal.

       110.     The Supervisory Defendants—Thompson, Gonzalez, Schaeffer, and Feldman—

knew or should have known that the wiretaps on Cellular Phones 1 and 2 were unauthorized or

illegal and yet the Supervisory Defendants facilitated the wiretaps and/or were deliberately

indifferent to them in violation of the Wiretap Act.

       111.     Defendant Donohue directly facilitated the violation of Plaintiffs’ rights under the

Wiretap Act by setting up the illegal wiretaps despite knowing, or having reason to know, that

they were unauthorized or illegal.

       112.     The Individual Defendants—Thompson, Gonzalez, Schaeffer, Feldman,

Donohue, Power, Dowling, Piraino, and Kenavan—used, reviewed, and/or disclosed Plaintiffs’

electronic and oral communications, despite knowing that they had been intercepted without

Plaintiffs’ permission and in a manner that was not authorized under law, in violation of 18

U.S.C. § 2511(1).

       113.     The Individual Defendants acted intentionally and were deliberately indifferent to

Plaintiffs’ rights under the Wiretap Act.

       114.     As a direct and proximate result of the violation of Plaintiffs’ rights under the

Wiretap Act, Plaintiffs sustained injuries and are entitled to statutory damages as set forth in 18

U.S.C. § 2520(c) and punitive damages.

                                       COUNT THREE
                    (Wiretap Act, 18 U.S.C. §§ 2510 et seq., Against the City)

       115.     Plaintiffs repeat and reallege the foregoing paragraphs as if they were fully set

forth herein.

                                                 28
       116.    Lenich intercepted and recorded Plaintiffs’ oral, wire, and electronic

communications while acting in the course of her employment for the City, on City time, and

using City equipment, facilities, and funds.

       117.    The City violated Plaintiffs’ rights under the Wiretap Act through the actions of

its agents and employees, including Lenich and the Individual Defendants, and is responsible for

the results of their misconduct under the doctrine of respondeat superior.

       118.    The City is further liable for Lenich’s decision to unlawfully intercept Plaintiffs’

communications through illegal wiretaps because Lenich used her final decision-making

authority to carry out the operation. Lenich was a final policymaker with respect to KCDA

wiretap operations generally and with respect to the illegal wiretap operation specifically. Lenich

had final decision-making authority over whether and under what circumstances to conduct a

wiretap of Cellular Telephones 1 and 2, as well as the operation of those wiretaps.

       119.    The City is further liable for the acts and omissions of the Individual Defendants,

including Lenich, because Lenich’s misconduct was directly enabled and facilitated by a

municipal policy or custom of deliberate indifference toward the operation of KCDA wiretaps in

general and to the illegal wiretap operation in particular.

       120.    The City, through KCDA and its agents, including the Individual Defendants,

acting under the pretense and color of law, permitted, tolerated, and was deliberately indifferent

to the operation of KCDA wiretaps, such that Lenich was able to conduct a months-long

“confidential” wiretap operation without oversight. This longstanding custom or practice allowed

wiretaps to proceed under the authority of a single person, without oversight or periodic checks

to verify the validity of the wiretaps, without checking the continued need for the wiretaps after




                                                 29
each 30-day period, or confirming continued compliance with wiretap obligations, such as

minimization.

       121.     This deliberate indifference to KCDA wiretap operations generally, and to

Lenich’s misconduct in particular, constituted a municipal policy, practice, or custom and caused

the unlawful interception of Plaintiffs’ private communications.

       122.     As a direct and proximate result of the misconduct and abuse of authority

described above, Plaintiffs sustained injuries and are entitled to statutory damages as set forth in

18 U.S.C. § 2720(c).




                                                 30
        WHEREFORE, Plaintiffs respectfully seek:

        1.     An order certifying this action as a class action pursuant to Federal Rule of Civil

Procedure 23 (b) for the Class described herein and naming Plaintiffs as the Class representatives;

       2.      Statutory damages against Defendants in an amount to be determined as set forth

in 18 U.S.C. § 2720(c);

       3.      Punitive damages against the Individual Defendants in an amount to be

determined at trial; and

       4.      An award ofreasonable attorneys' fees, costs, and disbursements.

Dated: November 26, 2018
       New York New York


       EMERY CELLI BRJNCKERHOFF                          WIGGIN & DANA LLP
       &ABADYLLP



       Richard D. Emery
       Samuel Shapiro
       600 Fifth Avenue, 10th Floor
       New York, NY 10020
       (212) 763-5000

       Attorneys for Plaintiffs                          Attorneys for Plaintiffs




                                               31
